Citation Nr: 1631685	
Decision Date: 08/09/16    Archive Date: 08/12/16

DOCKET NO.  12-13 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus type II, to include as due to herbicide exposure.  

2.  Entitlement to service connection for a bilateral hearing loss disability.

3.  Entitlement to service connection for tinnitus, to include as secondary to a bilateral hearing loss disability.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel


INTRODUCTION

The Veteran had active duty service from March 1968 to March 1972.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The Veteran testified at a June 2014 video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

A review of the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) was conducted.

The issues of service connection for diabetes mellitus type II and hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The Veteran is competent to report having experienced tinnitus since service.


CONCLUSION OF LAW

Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Regarding tinnitus, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In this case, as to the claim of service connection for tinnitus, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

Analysis

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131 (West 2014). 

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (2015).  In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

In this case, the Veteran essentially contends that his tinnitus disability had its onset in service, due to exposure to flight line noise while working as an airplane mechanic.

During his August 2010 examination the Veteran stated that his tinnitus started when he served in North Carolina where he worked on turboprop transport planes frequently "running up" engines on the flight line.
During his June 2014 Board hearing, the Veteran related how he worked on C-130s, and had no ear protection while servicing planes at Pope Air Force Base, and that he experienced ringing in his ears since then. 

During his June 2015 examination he reported his tinnitus onset as being in 1972.  

The first element of service connection is medical evidence of a current disability. The evidence of record includes diagnoses of tinnitus.  See, e.g., the August 2010 examination.  As such, this element is satisfied.

The second criterion for service connection is medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease.  The Veteran has consistently reported that he experienced ringing his ears during and since service.  The Veteran is competent to give evidence about what he experienced, including being exposed to airplane noise without the use of hearing protection, as this exposure is subject to lay observation.  Furthermore, his claimed exposure is consistent with his work as an airplane mechanic, which is confirmed by his personnel records.  The Veteran has been consistent in his statements that this is the acoustic trauma that he sustained.  See e.g., Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  Thus the second element is satisfied. 

The third criterion for service connection is medical evidence, or in certain circumstances, lay evidence, of a nexus between the current disability and the in-service disease or injury.

The Veteran is competent to testify as to observable symptoms such as ringing in his ears, because these symptoms are capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Layno, supra.  As shown above, the Veteran has been consistent in his lay statements and statements to medical clinicians that he first experienced ringing in his ears during service, and that this ringing has continued since service.  Given the consistency of the testimony and the written statements of the Veteran, the Board finds his assertions of ringing in the ears dating back to service to be credible.  The Veteran's statements here establish continuous symptoms such as to enable a grant of service connection for tinnitus.  

The Board recognizes that in the VA opinions, the VA examiners reported, after reviewing the Veteran's service treatment records and conducting an audiological examination of the Veteran, that the Veteran's hearing was normal upon separation and therefore tinnitus was less likely as not related to service.  However, as discussed above, the Board finds that the Veteran is competent to offer lay testimony as to the in-service onset for his tinnitus.  Moreover, although tinnitus was not documented in service, the Veteran is competent to report that he experienced tinnitus therein. 

Resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's tinnitus was incurred in service.  38 C.F.R. § 3.102 (2015).


ORDER

Entitlement to service connection for tinnitus is granted. 


REMAND

First, following the November 2014 remand, the Veteran was afforded a VA examination to address whether he had a diagnosis of diabetes mellitus type II at any point during the appeal period.  While the June 2015 examiner ultimately rendered a negative opinion, new medical records were associated with the claims file following the examination, including a September 2015 document from J.L., DO and January 2016 laboratory testing results.  Therefore, upon remand, the file should be returned to the June 2015 VA examiner for an addendum opinion to address the most recent documents submitted.

Next, in the November 2014 remand, the Board noted that a September 1969 service treatment record reported an impression of serious otitis left vs. eustachian salpingitis, and instructed the examiner upon remand to consider this in-service ear issue.  There is no indication that the examiner considered or discussed this in-service condition during the June 2015 VA examination, and therefore, it should be addressed upon remand.  

Accordingly, the case is REMANDED for the following actions:

1.  Return the claims to the examiner that conducted the June 2015 examination on the Veteran's claimed diabetes to obtain an addendum to their opinion.  If unavailable, schedule the Veteran for a new VA examination by an appropriate medical professional for the purpose of ascertaining the current nature and etiology of the Veteran's claimed diabetes.  The electronic claims folder and a copy of this Remand should be made available to the medical professional.  The examiner must review the record, giving particular attention to the service treatment records, lay assertions, and the pertinent medical evidence.  A notation to the effect that this record review took place shall be included in the report of the examiner.

The examiner must state whether she would change her opinion on whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran has had diabetes mellitus type II at any point during the appeal period based on the new evidence including:

(i) the September 2015 document from J.L., DO; and

(ii) the January 2016 laboratory testing results.

The supporting rationale for all opinions expressed must be provided.

2.  Return the claims to the examiner that conducted the June 2015 examination on the Veteran's claimed hearing loss disability to obtain an addendum to their opinion.  If unavailable, schedule the Veteran for a new VA examination by an appropriate medical professional for the purpose of ascertaining the current nature and etiology of the Veteran's claimed bilateral.  The electronic claims folder and a copy of this Remand should be made available to the medical professional.  The examiner must review the record, giving particular attention to the service treatment records, lay assertions, and the pertinent medical evidence.  A notation to the effect that this record review took place shall be included in the report of the examiner.

The examiner must state whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's bilateral hearing loss disability had its clinical onset during active service or is related to any in-service disease, event, or injury, to include conceded in-service noise exposure or and/or the in-service ear issue, specifically addressing the September 1969 service treatment record that indicated an impression of serous otitis left vs. eustachian salpingitis.

The supporting rationale for all opinions expressed must be provided.

3.  After completing the requested actions, and any additional development deemed warranted as a result of these remand actions, readjudicate the claims in light of all pertinent evidence and legal authority.  If the benefits sought remain denied, furnish to the Veteran and his representative a supplemental statement of the case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


